Motion Denied and Order filed May 4, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00136-CV
                                    ____________

                      ANGELINA GUERRERO, Appellant

                                          V.

           EQUITY TRUST FBO JED SILVERMAN IRA, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1162968

                                      ORDER

      Appellant’s motion requesting this court to refund the appellate filing fees
that she paid on March 29, 2021, for a total of $205.00 is denied. That payment
was tendered in this court after appellant filed an affidavit of indigency in the trial
court, but before the trial court determined appellant was indigent for purposes of
appeal.

      The clerk of this court may only request the comptroller of public accounts
to refund fees paid to this court. Upon provision to the clerk of the court of
appellant’s address and taxpayer ID, the clerk of the court will make such a
request.

                                   PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.